Citation Nr: 0505358	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

This comes before the Board of Veterans' Appeals (Board) from 
a September 2002 rating decision by the Togus, Maine Regional 
Office (RO) of the Department of Veterans Affairs (VA), that 
granted service connection for tinnitus and rated the 
disability as 10 percent disabling.


FINDING OF FACT

The veteran experiences recurrent tinnitus and is assigned 
the maximum schedular rating of 10 percent.


CONCLUSION OF LAW

An increased rating in excess of 10 percent evaluation for 
bilateral tinnitus is not warranted. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

The Board notes that a substantially complete claim was 
received in May 2002, after enactment of the VCAA.

A letter dated in May 2002 provided the veteran the notice 
required under the VCAA and the implementing regulations.  
Although the letter did not specifically inform the appellant 
to submit any pertinent evidence in his possession, it 
informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide VA 
with the information necessary for such evidence to be 
obtained on his behalf.  

Additionally, the December 2003 statement of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

In August 2002, the veteran was diagnosed with bilateral 
tinnitus.  By rating decision in September 2002, the RO 
granted the veteran service connection for tinnitus with an 
evaluation of 10 percent.

The veteran filed a notice of disagreement in July 2003 
arguing that he has tinnitus in both ears and the disability 
for each ear must be rated separately.

In a December 2003 statement by the veteran's representative, 
he argued that 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
was ambiguous as to whether it allowed a separate rating for 
each ear for tinnitus.  Because of this ambiguity, the Board 
should resolve the issue in favor of the veteran and grant a 
10 percent evaluation separately for each ear.

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under DC 6260 for recurrent tinnitus.  For the 
reasons set forth below, a 10 percent evaluation is the 
maximum schedular evaluation under this code.

On May 22, 2003, VA's General Counsel issued a decision 
holding that DC 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate rating for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.  

Furthermore, the General Counsel noted that the 2003 
amendment to DC 6260 definitively stating that only a single 
10 percent disability rating is authorized for tinnitus 
merely restated the law as it existed both prior to and after 
the 1999 amendment.  Accordingly, the rule that only a single 
10 percent disability rating is authorized for tinnitus 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head, is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.  

Precedential opinions of the Chief Legal Officer of the 
Department are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000).

The veteran's representative argues that the diagnostic 
criteria for tinnitus are ambiguous, and that 38 C.F.R. § 
4.25 requires that each ear affected must be rated 
separately.  The representative also recognizes that General 
Counsel (GC) opinion 2-2003 states that tinnitus is to be 
given one evaluation of 10 percent at all times, but asserts 
that the GC opinion does not discuss the application of 38 
C.F.R. § 4.25, and thus, the Board is not bound by the 
opinion in this case.  Section 4.25 provides that except as 
otherwise provided in the Rating Schedule, the disabilities 
arising from a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accident, etc., are to be 
rated separately, as are all other disabling conditions, if 
any.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.25(b) (2004).  The issue is, therefore, whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. 
(Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., chapter 11; Phantom 
Auditory Perception (tinnitus): 
Mechanisms of Generation and Perception, 
Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that 
tinnitus was generated in the inner ear, 
but this is not the case.  It further 
states that damage in the inner ear may 
be a precursor for subjective tinnitus, 
but that subjective tinnitus is generated 
within the central auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence cited in the Federal Register 
supports the finding that tinnitus is a single disease entity 
manifested in a single disability, regardless of whether it 
is perceived as being in one ear, both ears, or in the head. 
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate. The application of 38 
C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2004).

The veteran's representative points out the fact that the 
Rating Schedule provides for separate ratings for a single 
disease entity that has multiple manifestations.  For 
example, several of the diagnostic codes pertaining to the 
feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, however, results in 
additional functional limitations, in terms of the ability to 
ambulate.  Having tinnitus in both ears does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

The representative further contends that, pursuant to the 
phrase in 38 C.F.R. § 4.25(b) "except as otherwise provided," 
a single rating for multiple manifestations of the same 
disease entity can be applied only if the diagnostic code so 
specifies.  For instance, some of the diagnostic codes 
pertaining to the feet provide that the same rating applies 
regardless of unilateral or bilateral involvement.  The Board 
notes, however, that that lack of distinction applies to 
disabilities warranting the minimum 10 percent rating, 
indicating that the disability is of insufficient severity to 
warrant distinct ratings for unilateral or bilateral 
involvement.

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears or only one ear.  In addition, Diagnostic Code 6207 
provides a 30 percent rating for the complete loss of one 
auricle, and a 50 percent rating for the complete loss of 
both auricles.  None of the remaining diagnostic codes 
pertaining to the auditory system provide for unilateral 
versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context . . . . "  Brown, 513 U.S. at 118 (citations 
omitted).  By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 10 
percent rating applies to recurrent tinnitus, regardless of 
whether the involvement is unilateral or bilateral.  

For these reasons the Board finds that the arguments of the 
veteran's representative are without merit, and the veteran's 
claim of entitlement to separate 10 percent ratings for 
bilateral tinnitus is denied as a matter of law.   See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).
 

ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


